DETAILED ACTION
Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant’s election of Group I in the reply filed on 10-28-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-28-22.

Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0110186 to Bovee.
Referring to claim 1, Bovee discloses a method for automated seed planting and analysis, the method comprising, conveying containers – at 2,3, containing seeds to an automated seed planting station – at 4-15 – see figure 1 and paragraphs [0044] thru [0045], wherein each container includes a machine-readable tag configured to associate the container with information stored in a database relating to the seeds contained in the container – see barcode detailed in paragraph [0053], planting at least some of the seeds in the containers onto respective planting trays using the seed planting station – see trays detailed in paragraphs [0033], [0060] thru [0063] and [0071] thru [0072], wherein each planting tray includes a machine-readable tag configured to associate the planting tray with the information stored in the database relating to the seeds planted on the planting tray – see RFID chip on components disposed on the trays in paragraph [0073], allowing the seeds on the planting trays to germinate – see sowing detailed in paragraphs [0069] thru [0073], and analyzing the germinated seeds on the planting trays – see paragraph [0073] detailing analyzing information about the sown seeds. 
Referring to claim 2, Bovee further discloses racking the containers – see at 2,3 in figure 1, during the conveying by scanning the machine-readable tags at discrete locations during the conveying – see figure 1 and paragraphs [0044] thru [0045] and paragraph [0053].
Referring to claim 3, Bovee further discloses the planting comprises removing the seeds from the containers and placing the seeds in an automated seeder – see at 4-6 in figure 1 and paragraphs [0045] thru [0046].
Referring to claim 4, Bovee further discloses pairing, using a processor having access to the database – see for example database detailed in paragraphs [0049] thru [0050], seeds from one of the containers with seeds of another one of the containers – see paragraph [0064], to form a plantable pair of seeds to be planted on the same planting tray – see figure 1 and paragraphs [0059] thru [0064].
Referring to claim 5, Bovee further discloses determining, using the processor, the type of planting tray required for testing by scanning the machine-readable tags located on the containers, and automatically providing the correct type of planting tray from a tray holding area – see processor detailed in paragraphs [0049] thru [0050] and [0073], see trays and automated system detailed in paragraphs [0033], [0060] thru [0063] and [0071] thru [0072] and holding area is inherent since multiple trays are disclosed.
Referring to claim 6, Bovee further discloses confirming, using the processor, that the correct type of planting tray for a selected container of seeds is provided by scanning the machine-readable tag located on the planting tray – see for example paragraphs [0069] thru [0073].
Referring to claim 7, Bovee further discloses analyzing the trays after the planting and
before germination to determine one or more of: the number of seeds planted on individual planting trays, the variety of seeds planted on individual planting trays, the presence of foreign
material on the individual planting tray, the physical purity of seeds planted on the individual planting tray, the presence of damaged seeds planted on the individual planting tray, and a combination thereof – see for example paragraphs [0052] and [0063] thru [0073] detailing number of seeds.
	Referring to claim 8, Bovee further discloses moving the planting trays to a germination
area – see paragraphs [0069] thru [0073], and scanning the machine-readable tags of the planting trays after the planting and prior to the germinating – see for example paragraphs [0069] thru [0073] where the tags can be scanned at any time. 

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bovee as applied to claim 1 above.
	Referring to claim 9, Bovee does not disclose the analyzing comprises conducting at least one of radicle emergence testing, warm germ testing, emergence testing, appearance testing,
morphology testing, or a combination thereof. However, it would have been obvious to one of ordinary skill in the art to take the method of Bovee and add the analyzing comprises one of radicle emergence testing, warm germ testing, emergence testing, appearance testing,
morphology testing, or a combination thereof, so as to yield the predictable result of monitoring the health of the seeds and plants as desired.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bovee as applied to claim 1 above, and further in view of U.S. Patent No. 9,578,797 to Depperman et al.
Referring to claim 10, Bovee does not disclose placing templates on the planting trays prior to the planting using an automated device. Depperman et al. does disclose placing templates on the planting trays prior to the planting using an automated device – see templates 204 placed on trays – at 206 in figures 1-3 and column 3 line 45 to column 4 line 33. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Bovee and add the tray with templates as disclosed by Depperman et al., so as to yield the predictable result of arranging the seeds/plants on the tray in the desired configuration.
Referring to claim 11, Bovee as modified by Depperman et al. further discloses the template comprises a backlit template – see backlit tray at 302-306 in figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Bovee as modified by Depperman et al. and add the template being backlit as disclosed by Depperman et al., so as to yield the predictable result of allowing the seeds/plants to be more easily viewed and analyzed as desired. 

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to seed planting devices/methods in general:
	U.S. Pub. No. 2010/0047801 to Cope et al. – shows seed planting device/method

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643